DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to Applicant’s Amendment filed on 12/27/2021. The amendment file 12/27/2021 has been entered. Applicant had amended claims 1, 3-4, 8, 10-11, 15, and 17. Applicant has not canceled any claims nor added any new claims.
Claims 1-20 are presented for examination.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 12/27/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 1-20 has been withdrawn. Applicants submitted a terminal disclaimer with respect to application number 16/520,898. The terminal disclaimer was approved on 2/01/2022, which resulted in the withdrawal of the double patenting rejections.
Applicant’s arguments, see pages 7-9, filed 12/27/2021, with respect to claims 1-20 have been fully considered and are persuasive. The 35 U.S.C 102 rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art made of record.

Reason for Allowance
The following is an examiner’s statement for reasons for allowance:
Claims 1 -20 are allowable over the prior art of record. In view of the amendment filed, updated search and further consideration, claims 1-20 are allowed, as the prior art fails to disclose the features in a particular manner as claimed.
The claimed invention is directed to approving a transaction in a replicated service and transmitting an approval of the transaction to the replicas within a specified time period. Prior art reference Zochowski Et al. (US 20190354518 A1), hereinafter Zochowski, generally teaches in claim 1 approving a transaction (Abstract) by exchanging votes on a value for the transaction ([0072]), generating a plurality of certificates ([0127]), receiving, at least a portion of the plurality of certificates from the replicated service ([0134]), determining whether or not certificates of the certifications plurality of certificates are received from at least a consensus of replicas ([0127]), and transmitting an approval of the transaction to the replicas replicated service for recording by the replicas ([0128]). However, Zochowski does not teach the features of the client of the replicated service approving the transaction by receiving at the client at least a portion of the plurality of certificates from the replicated service, determining by the client whether or not certificates of the plurality of certificates are received, and transmitting from the client an approval of the transaction to the replicated service within the specified time period, as recited in independent claims 1, 8, and 15. Thus, the reasons for allowance are receiving, 

Dependent claims 2-7, 9-14, and 16-20 are allowable at least for the reasons cited above including all the limitations of the allowable independent base claim upon which they depend.
An updated search was conducted and no prior art before the effective filing date of the claimed invention anticipates or renders obvious the disclosed invention.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168        

                                                                                                                                                                                                /MICHELLE N OWYANG/Primary Examiner, Art Unit 2168